Citation Nr: 1752866	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-31 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for a right thumb disability.

2.  Entitlement to a rating higher than 10 percent for a left shoulder disability.

3.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to February 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of electronic records within the Veterans Benefits Management System.

The issues of entitlement to an increased rating for a left shoulder disability and entitlement to service connection for a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period of the claim, the Veteran's right thumb disability has manifested as painful motion; it has not manifested as a gap between the thumb pad and fingers, with the thumb attempting to oppose the fingers.


CONCLUSION OF LAW

Throughout the period of the claim, the criteria for a 10 percent rating, but not higher, for a right thumb disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code (DC) 5228 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claim.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2017).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

The Veteran's right thumb disability is rated under 38 C.F.R. § 4.71a, DC 5228, which is applicable to limitation of motion of the thumb.  A review of the record shows there is no evidence of right thumb ankylosis, and as such, DC 5224 is not applicable.  Under DC 5228, a noncompensable rating is warranted for limitation of motion with a gap of less than one inch (2.5 centimeters (cm.)) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted for limitation of motion with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is warranted for limitation of motion with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

Importantly, the Board also notes that under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating applicable to the disability at issue.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran was afforded a VA examination in January 2010.  The examiner noted the Veteran took pain medication twice per day to take the edge off of his pain, which included constant pain in both hands.  The Veteran denied flare-ups of the condition, and instead said the pain was constant.  Upon range of motion testing, it was indicated there was no gap between the thumb and the pads of any fingers.  The thumb was noted to show "complete opposition."  The examiner stated the deformity of the Veteran's right thumb did not appear to interfere with the function of any of his fingers or of his hand.

The Veteran was afforded an additional VA examination in May 2012.  The examiner indicated there was pain to palpation of the right thumb.  However, the examiner also indicated there was no gap between the thumb pad and fingers, and that the Veteran was able to perform repetitive-use testing without any additional loss of range of motion.

Upon a review of the foregoing and of the entire record, there is no evidence of limitation of motion of the right thumb with a gap of any distance between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  As such, the Veteran is not entitled to a compensable rating for his right thumb disability under DC 5228.

However, as is evident from the VA examination reports discussed above, and from the Veteran's post-service outpatient treatment notes, he has consistently complained of painful right thumb motion.  Accordingly, the Board finds the Veteran is entitled to the minimum compensable rating of 10 percent for his right thumb disability, throughout the period of the claim, pursuant to 38 C.F.R. § 4.59.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, and has applied the doctrine where indicated.

The Board briefly notes it has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, the Veteran has not filed any formal application for a TDIU, nor has he contended his service-connected disabilities prevent him from securing and maintaining substantially gainful employment.  Under these circumstances, the Board has determined that the issue of entitlement to TDIU has not been raised.


ORDER

The Board having determined a 10 percent rating is warranted for the Veteran's right thumb disability throughout the period of the claim, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims are decided.

Increased rating for a left shoulder disability

The Board notes that in the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that all VA examinations related to a joint disability must include testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of motion measurements of the opposite undamaged joint.  

In this regard, the Veteran last underwent a VA left shoulder examination in March 2014.  Although the examiner performed range of motion testing, there is no indication in the examination report that the testing was performed with and without weight-bearing or with passive as well as active motion.  As such, the Board finds that a remand is warranted in order to afford the Veteran a contemporaneous examination in compliance with the Court's holding in Correia. 

In addition, the Board notes the March 2014 examiner documented the Veteran's report that his left shoulder disability was aggravated by increased use.  However, the examiner found it was impossible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the Veteran's shoulder was used repeatedly over time.  In this regard, the Board notes that the Court has found that the mere lack of an opportunity to observe a flare-up is an insufficient basis for not estimating its functional effects.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Accordingly, the examiner on remand will be requested to provide findings in compliance with the Court's holding in Sharp.

Service connection for a left hip disability

The record shows the Veteran underwent total left hip replacement surgery in May 2015 due to severe degenerative arthritis.  The Veteran has contended his left hip disability originated during or is otherwise etiologically related to his active service.  Alternatively, in a March 2011 correspondence, he contended his left hip disability had been caused or aggravated by his service-connected left knee disability.

To date, the Veteran has not been afforded a VA examination to address his claims regarding his left hip disability.  The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2015); 38 C.F.R. § 3.159(c)(4)(i) (2017).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

Under the circumstances outlined above, the Board finds a remand for a VA examination is warranted pursuant to McLendon, to determine whether the Veteran's left hip disability is etiologically related to his service and/or to his service-connected disabilities.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the current severity of his left shoulder disability.  Any indicated tests and studies should be performed.  

Ensure that the examiner provides all information required for rating purposes.

In particular, the examiner should perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing as well as without weight-bearing, so that the results are in compliance with the Court's holding in Correia.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should further discuss additional functional limitation of the left shoulder with repeated movement over time and upon flare-ups.  Any such additional limitation of motion should be expressed in additional degrees of lost motion.  The examiner must attempt to provide an estimate, even in the absence of an opportunity to observe the flare-up.  The estimate may be based on the Veteran's reports of limitation during such flares. 

3.  Then, afford the Veteran a VA examination to determine the nature and etiology of his left hip disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left hip disability originated during or is otherwise etiologically related to his military service.

In this regard, the examiner should also address whether it is at least as likely as not that the Veteran had left hip arthritis within one year of the date of his separation from military service in February 1997.

If the examiner answers the above questions in the negative, he or she should state whether it is at least as likely as not that the Veteran's left hip disability is proximately due to his service-connected left and/or right knee disabilities.

If not, the examiner should state whether it is at least as likely as not that the Veteran's left hip disability has been aggravated (permanently worsened beyond its natural progression) by his service-connected left and/or right knee disabilities.

If aggravation is found, the examiner should provide an opinion, to the extent possible, as to:

a) the manifestations of the Veteran's left hip disability found prior to aggravation; and

b) the increased manifestations which, in the examiner's opinion, are due to his left and/or right knee disabilities.

The examiner must provide a rationale for any proffered opinion. If the examiner is unable to provide any required opinion, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so. If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).






_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


